Case 1:18-cv-00701-PLM-PJG ECF No. 12, PageID.142 Filed 03/17/21 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

NATHAN GENTRY,

                       Petitioner,                     Case No. 1:18-cv-701

v.                                                     Honorable Paul L. Maloney

LES PARISH,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court will dismiss Petitioner’s second amended

petition without prejudice for failure to exhaust available state-court remedies.
Case 1:18-cv-00701-PLM-PJG ECF No. 12, PageID.143 Filed 03/17/21 Page 2 of 9




                                           Discussion

I.     Factual allegations

               Petitioner Nathan Gentry is incarcerated with the Michigan Department of

Corrections at the Oaks Correctional Facility (ECF) in Manistee, Manistee County, Michigan. On

September 26, 2014, following a four-day jury trial in the Ingham County Circuit Court, Petitioner

was convicted of assault with intent to commit murder (AWIM), in violation of Mich. Comp. Laws

§ 750.83, carrying a concealed weapon (CCW), in violation of Mich. Comp. Laws § 750.227, and

use of a firearm during the commission of a felony (felony-firearm), in violation of Mich. Comp.

Laws § 750.227b. On January 7, 2015, the court sentenced Petitioner to imprisonment for 18

years, 9 months to 28 years for AWIM, 1 year, 11 months to 5 years for CCW, and 2 years for

felony-firearm. The CCW and felony-firearm sentences were served concurrently (and have been

completed); the AWIM sentence is being served consecutively to the felony-firearm sentence.

               On June 20, 2018, Petitioner timely filed his habeas corpus petition. The Court

directed Petitioner to file an amended petition on the approved form. (ECF No. 2.) Petitioner filed

his first-amended petition on July 23, 2018. (ECF No. 3.) Along with that motion, Petitioner filed

a motion for stay asking the Court to stay these proceedings, and hold them in abeyance, pending

his exhaustion of additional claims in the state courts. By opinion and order entered August 17,

2018, the Court granted the stay, instructing Petitioner to file a new amended petition within 30

days of exhausting his state court remedies.

               Petitioner timely sought leave to amend his petition, as contemplated by the stay

order. On March 10, 2021, the Court granted leave to amend the petition and the Clerk docketed

Petitioner’s second-amended petition. The petition raises nine grounds for relief, as follows:

                                                2
Case 1:18-cv-00701-PLM-PJG ECF No. 12, PageID.144 Filed 03/17/21 Page 3 of 9




       I.      Under Brady v. Maryland, the prosecution’s failure to disclose Nicole
               Villareal’s status as a paid confidential informant violated Nathan Gentry’s
               due process right to a fair trial.

       II.     The prosecution’s failure to disclose Villareal’s dismissed felonies in
               exchange for testimony against Gentry violated his right to a fair trial, and
               the trial court plainly erred in finding otherwise.

       III.    Under Brady v. Maryland, the prosecution’s failure to disclose Ronnie
               Porter’s status as a paid CI denied Gentry a fair trial, as did the lack of
               disclosing Porter’s conviction of lying to the police.

       IV.     Nathan Gentry is actually innocent of the claims against him.

       V.      Trial counsel was ineffective for not investigating or discovering the
               information discussed in Grounds 1–3.

       VI.     The prosecution committed prosecutorial misconduct by seeking admission
               of three revolvers into evidence, the trial court plainly erred in allowing the
               guns into evidence, and trial counsel was ineffective for failing to object,
               depriving Nathan Gentry of a fair trial.

       VII.    The prosecution committed prosecutorial misconduct by seeking admission
               into evidence of Gentry’s statements made to police after he invoked his
               right to counsel, the trial court plainly erred in allowing the statements into
               evidence, and trial counsel was ineffective for failing to object, depriving
               Nathan Gentry of a fair trial.

       VIII.   The prosecution committed prosecutorial misconduct by improperly
               bolstering Villareal and Porter’s credibility, and defense counsel was
               ineffective for failing to object.

       IX.     For any of the above grounds that have yet to be argued or that were not
               argued on direct appeal, appellate counsel was ineffective.

(Second Am. Pet., ECF No.11, PageID.129, 131–134, 140–141.)

II.    Exhaustion of State Court Remedies

               Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

                                                 3
Case 1:18-cv-00701-PLM-PJG ECF No. 12, PageID.145 Filed 03/17/21 Page 4 of 9




that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal

claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen, 424 F.2d at 138-39.

               Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). Petitioner claims that habeas grounds I, II, IV, V, VI, VII, and IX have been

exhausted in the state courts. Petitioner acknowledges, however that habeas grounds III and VIII

have not been presented to the state courts:

       The information in Ground 3 only recently became known to Gentry, and raising
       the issue in the state court would be futile based on the state courts’ treatment of
       the same argument as it relates to Villareal. Ground 8 has technically been available
       for Gentry to argue all along, but has been overlooked by prior counsel.

(Second Am. Pet., ECF No. 11, PageID.136.) Petitioner’s representation regarding the availability

of ground VIII “all along,” is only partly true. Petitioner claims to have only recently discovered

witness Porter’s status as a paid confidential informant and, thus, could not have discovered the

nature of the prosecutorial misconduct with regard to the prosecutor’s comment on Porter’s

testimony before then. Certainly, however, witness Villareal’s status as a confidential informant

and the quid pro quo she received for her testimony was known to Petitioner when he filed his first

motion for relief from judgment.
                                                  4
Case 1:18-cv-00701-PLM-PJG ECF No. 12, PageID.146 Filed 03/17/21 Page 5 of 9




               An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c).

Petitioner has at least one available procedure by which to raise the issues he has presented in this

application. He may file a successive motion for relief from judgment under Mich. Ct. R. 6.500

et seq. Under Michigan law, although only one such motion may be filed after August 1, 1995.

Mich. Ct. R. 6.502(G)(1), a successive motion may be filed based on “a claim of new evidence

that was not discovered before the first such motion.” Mich. Ct. R. 6.502(G)(2). Habeas ground

III and part of habeas ground VIII are based on new evidence that was not discovered before

Petitioner’s first motion for relief from judgment.

               To properly exhaust his claims, Petitioner must file a successive motion for relief

from judgment in the Ingham County Circuit Court. If his motion is denied by the circuit court,

Petitioner must appeal that decision to the Michigan Court of Appeals and the Michigan Supreme

Court. O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at 483 (“‘[P]etitioner cannot be deemed to

have exhausted his state court remedies as required by 28 U.S.C. § 2254(b) and (c) as to any issue,

unless he has presented that issue both to the Michigan Court of Appeals and to the Michigan

Supreme Court.’”) (citation omitted).

               Because Petitioner has some claims that are exhausted and some that are not, his

petition is “mixed.” Under Rose v. Lundy, 455 U.S. 509, 522 (1982), district courts are directed

to dismiss mixed petitions without prejudice in order to allow petitioners to return to state court to

exhaust remedies. However, since the habeas statute was amended to impose a one-year statute

of limitations on habeas claims, see 28 U.S.C. § 2244(d)(1), dismissal without prejudice often

effectively precludes future federal habeas review. This is particularly true after the Supreme

Court ruled in Duncan v. Walker, 533 U.S. 167, 181-82 (2001), that the limitations period is not
Case 1:18-cv-00701-PLM-PJG ECF No. 12, PageID.147 Filed 03/17/21 Page 6 of 9




tolled during the pendency of a federal habeas petition. As a result, the Sixth Circuit adopted a

stay-and-abeyance procedure to be applied to mixed petitions. See Palmer v. Carlton, 276 F.3d

777, 781 (6th Cir. 2002). In Palmer, the Sixth Circuit held that when the dismissal of a mixed

petition could jeopardize the timeliness of a subsequent petition, the district court should dismiss

only the unexhausted claims and stay further proceedings on the remaining portion until the

petitioner has exhausted his claims in the state court. Id.; see also Rhines v. Weber, 544 U.S. 269,

277 (2007) (approving stay-and-abeyance procedure); Griffin v. Rogers, 308 F.3d 647, 652 n.1

(6th Cir. 2002).

               Petitioner’s application is subject to the one-year statute of limitations provided in

28 U.S.C. § 2244(d)(1). Under that provision, the one-year limitations period runs from “the date

on which the judgment became final by the conclusion of direct review or the expiration of the

time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Petitioner appealed his conviction to

the Michigan Court of Appeals and the Michigan Supreme Court. The Michigan Supreme Court

denied his application on April 4, 2017. Petitioner did not petition for certiorari to the United

States Supreme Court, (Second Am. Pet., ECF No. 11, PageID.127), though the ninety-day period

in which he could have sought review in the United States Supreme Court is counted under

§ 2244(d)(1)(A). See Bronaugh v. Ohio, 235 F.3d 280, 283 (6th Cir. 2000). The ninety-day period

expired on July 3, 2017. Accordingly, absent tolling, Petitioner would have one year, until July 3,

2018, in which to file his habeas petition. Petitioner filed the instant petition on June 20, 2018, 13

days before expiration of the limitations period.

               But the running of the statute of limitations is tolled while “a properly filed

application for State post-conviction or other collateral review with respect to the pertinent

judgment or claim is pending.” 28 U.S.C. § 2244(d)(2). The statute of limitations is tolled from



                                                    6
Case 1:18-cv-00701-PLM-PJG ECF No. 12, PageID.148 Filed 03/17/21 Page 7 of 9




the filing of an application for state post-conviction or other collateral relief until a decision is

issued by the state supreme court. Lawrence v. Florida, 549 U.S. 327 (2007). The statute is not

tolled during the time that a Petitioner petitions for writ of certiorari in the United States Supreme

Court. Id. at 332.

               Petitioner filed a motion for new trial while his direct appeal was still pending. That

collateral attack on the judgment of conviction and sentence continued until September 7, 2018,

when the Michigan Supreme Court dismissed Petitioner’s application for leave to appeal at

Petitioner’s request. Even then the period of limitation did not begin to run because Petitioner

filed a motion for relief from judgment in the Ingham County Circuit Court on June 12, 2018. That

motion tolled the period of limitation until February 2, 2021, when the Michigan Supreme Court

denied leave to appeal. At most, therefore, Petitioner’s period of limitation has run for a little over

a month.

               Moreover, when Petitioner returns to the state court with his successive motion for

relief from judgment—and then so long thereafter as Petitioner’s request for collateral review is

pending—the time will not count against him. But, until he files his motion and after the Michigan

Supreme Court rules on his application for leave to appeal to that court, the statute of limitations

will run. The Palmer Court has indicated that thirty days is a reasonable amount of time for a

petitioner to file a motion for post-conviction relief in state court, and another thirty days is a

reasonable amount of time for a petitioner to return to federal court after he has exhausted his state-

court remedies. Palmer, 276 F.3d at 781. See also Griffin, 308 F.3d at 653 (holding that sixty

days amounts to a mandatory period of equitable tolling under Palmer).

               Petitioner has more than sixty days remaining in his limitations period. Assuming

that Petitioner diligently pursues his state-court remedies and promptly returns to this Court after



                                                  7
Case 1:18-cv-00701-PLM-PJG ECF No. 12, PageID.149 Filed 03/17/21 Page 8 of 9




the Michigan Supreme Court issues its decision, he is not in danger of running afoul of the statute

of limitations. Therefore, a stay of these proceedings is not warranted and the Court will dismiss

the petition for failure to exhaust available state-court remedies.1 Should Petitioner decide not to

pursue his unexhausted claims in the state courts, he may file a new petition raising only exhausted

claims at any time before the expiration of the limitations period.

III.     Certificate of Appealability

                  Under 28 U.S.C. § 2253(c)(2), the Court must also determine whether a certificate

of appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit Court of Appeals has disapproved issuance of blanket denials of a certificate of

appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam). Rather, the district

court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id.

                  I have concluded that Petitioner's application is properly denied for lack of

exhaustion. Under Slack v. McDaniel, 529 U.S. 473, 484 (2000), when a habeas petition is denied

on procedural grounds, a certificate of appealability may issue only “when the prisoner shows, at

least, [1] that jurists of reason would find it debatable whether the petition states a valid claim of

the denial of a constitutional right and [2] that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Both showings must be made to warrant the

grant of a certificate. Id.




1
  In hindsight, the initial stay should not have been granted. It was only granted because Petitioner did not disclose
the motion for new trial in his initial or first-amended petition.

                                                          8
Case 1:18-cv-00701-PLM-PJG ECF No. 12, PageID.150 Filed 03/17/21 Page 9 of 9




               I find that reasonable jurists could not find it debatable whether Petitioner’s

application should be dismissed for lack of exhaustion. Therefore, a certificate of appealability

will be denied. Moreover, although Petitioner has failed to demonstrate that he is in custody in

violation of the Constitution and has failed to make a substantial showing of the denial of a

constitutional right, the Court does not conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                           Conclusion

               The Court will enter an order and judgment dismissing the petition for failure to

exhaust state-court remedies and denying a certificate of appealability.



Dated:   March 17, 2021                              /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                 9
